Citation Nr: 1141339	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  99-24 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinea versicolor and tinea pedis prior to June 19, 2003.

2. Entitlement to a rating in excess of 30 percent for tinea versicolor and tinea pedis from June 19, 2003.

3. Entitlement to a rating in excess of 10 percent for a left knee disability prior to June 19, 2003.

4. Entitlement to a rating in excess of 20 percent for a left knee disability from June 19, 2003 to May 2, 2006.

5. Entitlement to a rating in excess of 30 percent for a left knee disability from July 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to June 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that continued the 10 percent ratings in effect for the Veteran's service-connected skin and left knee disabilities.  In December 2003, the RO granted an increased (30 percent) "staged" rating for the skin disability, effective June 19, 2003, and an increased (20 percent) "staged" rating for the left knee disability, also effective June 19, 2003.  In March 2004, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2004, January 2009 and January 2011, the case was remanded for additional development and to satisfy notice requirements.  In July 2010, the Veteran was awarded a temporary total (100 percent) convalescent rating for his left knee disability, effective May 2, 2006 (the date of a surgical procedure) through June 30, 2007, and a 30 percent (increased) "staged" rating for such disability effective July 1, 2007.  [The period when it was rated totally disabling is not for consideration herein.]  As the Veteran has not indicated that he is satisfied with the "staged" increased ratings for both disabilities, all "stages" of ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In the Board's January 2009 and January 2011 remands, it was noted that the Veteran had submitted correspondence (including VA Form 21-8940) received in August 2004, wherein he appears to be raising a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  As no action was taken on such claim, the Board referred the matter to the RO for appropriate action.  On close review of the file, it appears the RO still has not addressed the Veteran's August 2004 correspondence (including VA Form 21-8940).  The Board continues to not have jurisdiction as to a claim for a TDIU rating, and it is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In the Board's January 2011 remand, it was noted that the Veteran's claim was previously remanded (in July 2004 and in January 2009) for development for additional private treatment records.  Specifically, it was requested that the RO obtain records of all treatment and evaluation the Veteran had received for his tinea pedis, tinea versicolor, and left knee disabilities from Dr. Weinberg, Shore Orthopedics (to include those from Dr. Towney), and the unnamed dermatologist to whom he was referred by Dr. Weinberg.  It was additionally noted that conflicting information had been provided to the Veteran (in a February 2009 VCAA notice letter) as to whether any additional information was still needed.  As the aforementioned treatment records remained outstanding, it was requested that the Veteran be advised that additional information/assistance from him was needed to secure such records.  The Board also specifically advised the Veteran that under 38 C.F.R. § 3.159(c)(1), VA would make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, but that it was ultimately his responsibility to ensure that the records were received if the RO was unable to obtain them.  He was further advised that governing regulation provided that where evidence requested in connection with an original claim was not received within a year of the request, the claim would be considered abandoned (and that the appeal in the matter would be dismissed).  The RO was instructed that, if the Veteran did not respond within one year of its request for identification of, and releases for, the complete treatment records, 38 C.F.R. § 3.158(a) "must" be applied.

Pursuant to the Board's remand instructions, in a March 2011 letter, the RO advised the Veteran that additional evidence was needed from him.  They requested he complete a VA Form 21-4142, Authorization and Consent to Release Information, for each private healthcare provider from whom he had received treatment for his claimed disabilities, and noted in particular that he had previously indicated that he had received treatment from Dr. Weinberg, Dr. Towney from Shore Orthopedics, and an unnamed dermatologist to whom he was referred by Dr. Weinberg.  He was advised that if no information or evidence was received from him, his claim might be decided within 30 days, but he would still have one year from the date of the March 2011 letter to submit additional information and evidence pertinent to his claim.  The Veteran has not yet responded, and a May 2011 supplemental statement of the case (SSOC) readjudicated his claim.

Under the governing regulation, the Veteran has one year from the date of the March 2011 letter to submit additional evidence or information in support of his claim (including releases for the earlier treatment records identified).  If he does not respond with the requested information within the time provided by law, application of the governing regulation would then mandate dismissal of his appeals under 38 C.F.R. § 3.158(a).  He has not been afforded a full year to submit additional evidence or information, which frustrates application of the governing regulation.  It would be improper for the Board to proceed with appellate review based on an incomplete record.  The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.  

The Board notes (in case the RO is unaware) that in past instances where it has applied the provisions of 38 C.F.R. § 3.158(a) to cases with similar facts and circumstances as here, and the case was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court has routinely held (by endorsing Joint Motions by the parties) that the Board's application of 38 C.F.R. § 3.158(a) constitutes a due process violation because the Veteran was not afforded a full year to submit additional evidence or information, as mandated by law.  For these reasons, the Board finds that these matters are not ripe for appellate review on the merits.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should notify the Veteran that he has the remainder of one year from the date of its March 2011 notice letter to submit additional information or evidence, including releases for records from all identified providers, in support of his claim.  He should be advised additionally that for VA to secure and consider treatment records from Dr. Weinberg, Shore Orthopedics (to include those from Dr. Towney), and the unnamed dermatologist to whom he was referred by Dr. Weinberg, his cooperation is paramount, as without it, VA would be unable to secure such treatment records (leaving the records incomplete), and that if he does not timely provide releases for the records sought, his appeal will be processed under 38 C.F.R. § 3.158(a), i.e., dismissed as abandoned.

2. 	If the Veteran responds with the requested information and/or evidence, the RO should arrange for any further development indicated, and then re-adjudicate his claims.  If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide the information/releases sought), the matters on appeal must be re-adjudicated under 38 C.F.R. § 3.158(a) (after expiration of a one year following the March 2011 issuance of the RO's request to the Veteran).

In either instance, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

